DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-15 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one supply apparatus and/or at least one data transmission device” of claim 2, “clamping device” of claim 11, and “fluid and/or nutrient supply device” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the counterpart 8 as described in the specification (paragraphs [0016]-[0018] at least).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7, line 2, “supply device” should read “supply devices”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “block storage elements” and “block storage system” in claims 1, “supply apparatus” and “data transmission device” in claim 2, “energy transmission device” in claims 8 and 9, “counterpart” in claims 8-13, and “compensating device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, lines 1-3 require multiple supply devices and multiple data transmission devices. However, claim 2, upon which claim 7 relies upon, could require one supply apparatus and/or one data transmission device, and is thus indefinite.
In addition, claim 7 requires both a supply device and data transmission device, while claim 2 could require either the supply device or data transmission device.
Regarding claim 9, claim limitation “counterpart” (similarly in claims 10-13) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, no association between the structure and the function can be found in the specification. For example, paragraphs [0015]-[0018] and [0031]-[0032] discuss features that the counterpart includes or states interactions between the counterpart with other components, but does not describe the structure of the counterpart or the structure of the features of the counterpart. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 9, line 3 recites the limitation “the energy transmission device”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, line 2 recites the limitation “the counterpart”. There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear how “the counterpart” relates to the claimed system (similarly in claims 11-13). 
Further, claim limitation “a compensating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure (paragraphs [0015] and [0032] at least of the specification) is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 11, line 1 recites the limitation “the counterpart”. There is insufficient antecedent basis for this limitation in the claim.
In addition, a person holding ordinary skill in the art would not be able to ascertain the metes and bound of the recited limitation, “the counterpart” in view of the specification. 
Regarding claim 12, line 3 recites the limitation “the counterpart”. There is insufficient antecedent basis for this limitation in the claim.
In addition, a person holding ordinary skill in the art would not be able to ascertain the metes and bound of the recited limitation, “the counterpart” in view of the specification. 
Regarding claim 13, line 1 recites the limitation “the counterpart”. There is insufficient antecedent basis for this limitation in the claim. 
	All other claims depending on one or more of the rejected claims above are rejected the same. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ambrosi (US 20200236883 A1).
Regarding claim 1, Ambrosi discloses a greenhouse arrangement comprising: 
block storage elements (32); 
a block storage system (30) configured to accommodate at least one stack of block storage elements (fig. 1).  
Regarding claim 2, Ambrosi discloses the greenhouse arrangement according to claim 1, and further discloses further comprising at least one block storage element receiving space (area between two references 31, see figs. 1 and 4 at least) that comprises at least one supply apparatus and/or at least one data transmission device (paragraph [0142]).  
Regarding claim 3, Ambrosi discloses the greenhouse arrangement according to claim 2, and further discloses further comprising a loading space (area including 35 and 36 in fig. 4) arranged below the block storage element receiving space (fig. 4).  
Regarding claim 4, Ambrosi discloses the greenhouse arrangement according to claim 1, and further discloses wherein at least one block storage element (32) comprises a lighting apparatus (paragraph [0109]).  
Regarding claim 5,  Ambrosi discloses the greenhouse arrangement according to claim 2, and further discloses wherein the supply apparatus (paragraph [0142]) and/or data transmission device is arranged along a placement-into-storage and/or removal direction (figs. 3, 9-11 showing placement and/or removal directions in x, y, and z directions; paragraph [0142]) .  
Regarding claim 14, Ambrosi discloses the greenhouse arrangement according to claim 2, and further discloses wherein the supply apparatus comprises a fluid and/or nutrient supply device (paragraph [0142] teaching an irrigation system).  
Regarding claim 15, Ambrosi discloses the greenhouse apparatus according to claim 14, wherein the fluid and/or nutrient supply device comprises at least one of: at least one valve, at least one storage tank, at least one pump, at least one feed, or at least one outflow, or at least one processing device (paragraph [0142] teaching an irrigation system fed from a water source).
Claims 1-2, 6, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingram-Tedd et al. (WO 2021116115 A1), hereafter referred to as “Ingram-Tedd”.
Regarding claim 1, Ingram-Tedd discloses a greenhouse arrangement comprising: 
block storage elements (410); 
a block storage system configured to accommodate at least one stack of block storage elements (figs. 4-5 and 7 at least).  
Regarding claim 2, Ingram-Tedd discloses the greenhouse arrangement according to claim 1, and further discloses further comprising at least one block storage element receiving space (area where 400/401 connects to 410 and area between support legs in fig. 4) that comprises at least one supply apparatus and/or at least one data transmission device (400/401, see page 18, line 5- page 19, line 26 at least, teaching 400/401 multiple supply devices (418, 416-424 at least) and data transmission device (415 at least), and figs. 4, 6, 10-12).  
Regarding claim 6, Ingram-Tedd teaches the greenhouse arrangement according to claim 2, and further teaches wherein the block storage element receiving space (area where 400/401 connects to 410 and area between support legs in fig. 4) comprises a bottommost block storage element receiving position and at least one other block storage element receiving position arranged thereabove (fig. 4 at least shows a bottommost 410 position with multiple positions arranged above), and wherein starting from an uppermost block storage element receiving position, the supply apparatus and/or data transmission device end above the bottommost block storage element receiving position (415 of 400/401 ends above the bottommost 410, fig. 2).  
Regarding claim 8, Ingram-Tedd discloses the greenhouse arrangement according to claim 2, and further discloses wherein the at least one supply apparatus (400/401) comprises an energy transmission device (400/401 including 418 and/or 444).  
Regarding claim 9, Ingram-Tedd discloses the greenhouse arrangement according to claim 7, and further discloses wherein at least one block storage element (410) arranged in the block storage element receiving space (area where 400/401 connects to 410 and area between support legs in fig. 4) comprises at least one counterpart (410 including a corresponding inductive coil to 418 of 400/401, page 20, lines 4-9 at least; 444 on 433 connected to 410, page 22, lines 1-6 at least) to the energy transmission device and/or data transmission device.  
Regarding claim 10, Ingram-Tedd discloses the greenhouse arrangement according to claim 8, and further discloses wherein the counterpart comprises a compensating device (connection means between 400/401 and 410 including 410 with a corresponding inductive coil to 418 of 400/401, page 20, lines 4-9 at least; 444 on 433 connected to 410, page 22, lines 1-6 at least, as best understood by the recited limitation).  
Regarding claim 12, Ingram-Tedd discloses the greenhouse arrangement according to claim 8, and further discloses wherein the energy transmission device and/or data transmission device (400/401) comprise a conductor rail (400/401 including 417) and the counterpart comprises a sliding contact (connection means between 400/401 and 410 including 410 hooked onto 400/401, page 9, line 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram-Tedd.
Regarding claim 7, Ingram-Tedd teaches the greenhouse arrangement according to claim 2, and further teaches wherein the at least one supply apparatus comprises multiple supply device and the at least one data transmission device {P63008 04768885.doc}13P63008.S02comprises multiple data transmission devices (fig. 12 shows 401 including multiple 430).
Ingram-Tedd is silent regarding so that different supply apparatuses and/or data transmission devices are arranged at different corners of the block storage element receiving space.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the supply apparatuses and/or data transmission devices of Ingram-Tedd so that different supply apparatuses and/or data transmission devices are arranged at different corners of the block storage element receiving space, since it has been held that rearranging parts of an invention involves only routine skill in the art (rearranging the supply apparatuses and/or data transmission devices would allow a more efficient block storage system set-up, as determined by the user and dependent on factors like block storage element and system sizes and space availability). In re Japikse, 86 USPQ 70.
Regarding claim 13, Ingram-Tedd teaches the greenhouse arrangement according to claim 8, and further teaches wherein the counterpart comprises sliding contacts (connection means between 400/401 and 410 including 410 hooked onto 400/401, page 9, line 8).
Ingram-Tedd does not explicitly teach wherein the counterpart comprises at least two sliding contacts arranged one after the other.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the counterpart of Ingram-Tedd to have at least two sliding contacts arranged one after the other, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (adding an additional connection member would allow for a more secure connection between the block storage element and the supply apparatus/device transmission device. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ingram-Tedd as applied to claim 8 above, and further in view of Whelan (US20220217919A1).
Regarding claim 11, Ingram-Tedd teaches the greenhouse arrangement according to claim 8, and further teaches the counterpart (connection means between 400/401 and 410 including 410 with a corresponding inductive coil to 418 of 400/401, page 20, lines 4-9 at least; 444 on 433 connected to 410, page 22, lines 1-6 at least, as best understood by the recited limitation).
Ingram-Tedd does not explicitly teach wherein the counterpart comprises a clamping device.  
Whelan teaches a greenhouse arrangement wherein a counterpart (40 counterpart of 17; corresponding attachment between a block storage element 10 and supply device 17) comprises a clamping device (paragraph 0048 at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the counterpart of Ingram-Tedd to comprise a clamping device as taught by Whelan, in order to better secure the block storage element and counterpart to the supply device and/or data transmission device.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643